Citation Nr: 0308823	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  99-12 886	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits resulting from a regional office (RO) decision of 
February 1999.  



REPRESENTATION

K. B. M., Attorney at Law, represented by:  Kenneth M. 
Carpenter, Attorney at Law

VA Claimant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from July 1970 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
following proceedings at the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
relating to claims by the veteran for VA benefits and 
attorney fees associated with those claims.  

The claimant in the present case is an attorney who was 
retained by the veteran on May 14, 1992. 

The RO notified both the veteran and his attorney by a letter 
on March 8, 1999, that the case was being transferred to the 
Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received by the attorney or the veteran.  

In an August 31, 1999, decision, the Board determined that 
the attorney was not eligible for past-due benefits resulting 
from a RO decision of February 1999.  In an October 2000 
order, the United States Court of Appeals for Veterans Claims 
(Court) vacated the August 1999 decision and remanded it to 
the Board with directions to dismiss the matter of direct-
payment fee eligibility pursuant to Scates v. Gober, 14 
Vet.App. 62 (2000) (en banc).  






FINDINGS OF FACT

1.  The appellant has not filed a timely notice of 
disagreement following a denial of this matter by the RO.

2.  By decision dated August 31, 1999, the Board determined 
that the veteran's attorney was not eligible to receive 
attorney fees from past-due benefits stemming from a February 
1999, rating decision.  

3.  By order dated October 19, 2000, the Court vacated the 
Board's August 31, 1999, decision, and instructed the Board 
to dismiss the matter of direct-payment fee eligibility.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of 
this matter.  38 U.S.C.A. 
§ 7104(a) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 31, 1999, without the RO having made a 
determination in this matter, decision, the Board determined 
that the attorney was not eligible to receive attorney fees 
from past-due benefits stemming from a February 1999 rating 
decision.  The attorney thereafter appealed the Board's 
denial to the Court.  

However, before the Court could address the matter of direct 
payment fee eligibility, the Court issued a decision which 
held that the Board did not have original jurisdiction to 
decide eligibility for direct payment of a withheld 
contingency fee under 38 U.S.C.A. § 5904(d).  Scates v. 
Gober, 14 Vet. App. 62 (2000) (en banc).  The Court held that 
all issues involving entitlement or eligibility for attorney 
fees under direct-payment contingency-fee agreements, as 
contrasted with the issues of reasonableness and 
excessiveness, must first be addressed by the RO, then 
presented to the Board in accordance with the normal appeal 
procedures, including sunmission of a timely notice of 
disagreement and issuance of a statement of the case.  As 
noted by the Court, isues involving entitlement or 
eligibility for attorney fees cannot be the subject of sua 
sponte or other original BVA review.  Scates, at 64.  In this 
case, the matter has not been presente to the Board following 
submission of a notice of disagreement and issuance of a 
statement of the case.

Accordingly, pursuant to Scates, the Court issued an order on 
October 19, 2000, which vacated the Board's August 31, 1999, 
decision, and remanded the matter to the Board in order to 
dismiss the matter of direct-payment fee eligibility.  
Accordingly, pursuant to Scates and the October 19, 2000, 
order, this case must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002).  In reaching this 
determination, the Board intimates no opinion as to the 
merits of this matter.  

Although the Court has held that the Veterans Claims 
Assistance Act of 2000 (VCAA) is potentially applicable to 
all pending claims (see Holliday v. Principi, 14 Vet. App. 
280 (2001)), the Court has also held that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
claims such as this one in which the law, rather than the 
evidence, is dispositive.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Mason v. Principi, 16 Vet. App. at 132.




ORDER

This matter regarding eligibility for direct payment of 
attorney fees based on the RO decision of February 1999 is 
dismissed.






                    
_________________________________________________
	G.H. Shufelt
Veterans Law Judge,  Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


